Case: 18-60584      Document: 00515265069         Page: 1    Date Filed: 01/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 18-60584                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2020
LINYI ZHENG,
                                                                           Lyle W. Cayce
              Petitioner                                                        Clerk


v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 843 874


Before HIGGINBOTHAM, JONES, and DUNCAN, Circuit Judges.
PER CURIAM:*
      Linyi Zheng petitions for review of a now-vacated deportation order. We
dismiss for lack of jurisdiction.
                                             I.
      Zheng, a native and citizen of China, entered the United States on May
7, 2015, without having been admitted or paroled. In March 2016, Zheng
applied for asylum, withholding of removal, and protection under the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60584     Document: 00515265069     Page: 2   Date Filed: 01/09/2020



                                  No. 18-60584
Convention Against Torture. She testified before an immigration judge (“IJ”),
who found her ineligible for any relief and ordered her deported to China.
      Zheng appealed to the Board of Immigration Appeals (“BIA”), which
found no clear error in the IJ’s findings. The BIA dismissed the appeal on
August 6, 2018. Zheng timely filed a petition for review with this court. On
April 25, 2019, after both parties submitted briefing, the BIA issued an order
correcting an oversight in the August 6, 2018 decision and substituting an
amended decision. While the amended decision did not change the outcome or
reasoning of the prior decision, it stated that the prior “August 6, 2018,
decision” was “vacated.”
      Both Zheng and her counsel received notice of the amended decision.
Zheng did not submit a response, nor did she petition for review of the amended
decision. The government submitted to this court a copy of the amended
decision, which was construed as a motion to supplement the record. The
motion was granted on October 31, 2019.
                                       II.
      We review jurisdictional issues de novo. Nehme v. I.N.S., 252 F.3d 415,
420 (5th Cir. 2001). We have jurisdiction to consider timely petitions seeking
review of final removal orders. 8 U.S.C. § 1252(a)(1). We do not retain
jurisdiction over a petition for review, however, if the BIA grants
reconsideration and “materially change[s], or effectively vacate[s]” the order
under review. Espinal v. Holder, 636 F.3d 703, 706 (5th Cir. 2011); see also
Chen v. Barr, 755 F. App’x 437, 438 (5th Cir. 2019) (explaining that “explicit
vacatur of a prior decision by the BIA divests this court of jurisdiction”).
      Here, the BIA’s amended April 2019 decision stated that its prior August
2018 decision was “vacated.” We therefore do not retain jurisdiction over
Zheng’s petition for review of the vacated August 2018 decision. See Espinal,
636 F.3d at 706. Because Zheng did not file a timely petition for review of the
                                        2
    Case: 18-60584   Document: 00515265069    Page: 3   Date Filed: 01/09/2020



                               No. 18-60584
April 2019 order, we lack jurisdiction to review that order. See Moreira v.
Mukasey, 509 F.3d 709, 713 (5th Cir. 2007).
     DISMISSED




                                     3